Citation Nr: 0738711	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for left lower 
extremity shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued in August 2003 
(increased rating claim) and July 2004 (service connection 
claim) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

Concerning the issue of entitlement to service connection for 
tinnitus, the Board notes that a VA audio examination dated 
in May 2003 shows that the veteran, while reporting that 
tinnitus was not presently a problem, gave a history of prior 
intermittent tinnitus complaints.  He added that while 
serving in Vietnam he was exposed to bombs, artillery, and 
shells.  The claims file was available to the examiner.  A 
June 2004 VA audio examination report notes that the claims 
folder was not available to the examiner.  The veteran 
reported problems associated with tinnitus.  The examiner 
noted that the veteran's explanation as to the frequency of 
his tinnitus symptoms was inconsistent.  The examiner 
commented that she was unable to render an opinion, without 
resorting to mere speculation, as to whether the veteran's 
claimed tinnitus was related to his military service.  
Private medical records, including those dated in September 
2004, reflect a diagnosis of tinnitus.  Based on the 
circumstances of military service, the Board finds that the 
evidence establishes that the veteran suffered acoustic 
trauma (exposure to weapons noise) during military service.  
Accordingly, the Board finds that affording the veteran an 
examination (with review of the claims file) for the purpose 
of obtaining an opinion concerning a possible relationship 
between the veteran's tinnitus and his acoustic trauma in 
military service is appropriate in this case.  38 C.F.R. 
§ 3.159(c)(4).

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2007); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the 
examiner is shown not to have had access to the veteran's 
claims folder at the time she conducted the June 2004 VA 
audio examination.

As part of an October 2007 Informal Hearing Presentation the 
veteran's representative argued essentially that the 
veteran's service-connected left lower extremity shell 
fragment wound residuals (presently evaluated under 
Diagnostic Code 7805, pertaining to scars) had essentially 
worsened since he was last afforded a VA orthopedic 
examination in April 2001.  The April 2001 examination report 
includes diagnoses of two shrapnel injuries to the left lower 
extremity and mild chondromalacia patella.  A May 2003 VA 
orthopedic examination report shows that the examiner opined 
that the veteran's diagnosed left knee degenerative joint 
disease was not related to his service-connected superficial 
shell fragment wound residuals.  A September 2003 private 
medical record shows that the veteran was reported to have a 
nerve injury to his left leg that causes numbness, tingling, 
and pain on a daily basis.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  
Hence, the veteran should be scheduled for a new examination.


Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claim on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his tinnitus.  
The examiner should be provided the 
veteran's claims file for review, and any 
indicated studies must be completed.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current tinnitus that is 
related to acoustic trauma in his 
military service.  The examiner must 
explain the rationale for any opinion 
given. 

3.  The RO is to also schedule the 
appellant for an appropriate VA 
examination to address the severity of 
disability caused by his service-
connected residuals of shell fragment 
wound to the left lower extremity.  The 
claims folder must be made available for 
the examiner to review.  The examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any associated disability.  The 
examiner should also comment on the 
presence of, if any, limitation of 
function of the veteran's left lower 
extremity which is proximately due to his 
service-connected shell fragment wound 
residuals.  A complete rationale for any 
opinions expressed must be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
either or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.



The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

